FLANIGAN, Judge,
dissenting.
I respectfully dissent. In Mo. Highway & Transp. Com’n v. Anderson, 735 S.W.2d 350, 356 (Mo. banc 1987), the court said: “No portion of Rule 56.01 permits the landowners to discover the notes, memoranda, summaries or written documents used in making the appraisals for the [highway commission].” (Emphasis added.)
Rule 56.01(b)(4), dealing with discovery of facts known and opinions held by experts, including discovery by deposition, is of course a “portion” of Rule 56.01. I construe the quoted language from Anderson to preclude the discovery of *108'Roberts written report at the taking of the deposition of appraiser Tom Rule by the condemnee. Of course this court is bound by Anderson. The trial court should be prohibited from enforcing any portion of its order inconsistent with the quoted Ian-guage.